Citation Nr: 9906871	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to service connection for low back disorder.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active military service from October 1973 to 
September 1977.  He also served with the Texas Army National 
Guard, and apparently had periods of active duty for training 
(ACDUTRA), including from June 12, 1992 to June 26, 1992.  
These periods of ACDUTRA have not yet been officially 
verified by the RO.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a back 
injury and spina bifida, L5.  This matter came before the 
Board in September 1996 and was remanded for the RO to 
conduct further evidentiary development.  As more fully 
explained below, the Board finds that the RO has not 
accomplished all of the requested development. 


REMAND

The veteran contends that he injured his low back on June 19, 
1992, during a period of ACDUTRA with the Texas Army National 
Guard, when military aircraft flew low over the tent he was 
staying in and the wind from the aircraft blew the tent over 
and threw him against the tent poles, which hit his lower 
back.  In support of his claim the veteran has submitted 
numerous service records from the Texas Army National Guard, 
as well as what appears to be service medical records from 
June 1992.  The Board appreciates the veteran's attempts to 
assist in the verification of his period of active duty, as 
well as his diligence in responding to requests for 
information.  

In September 1997 the Board remanded this case to the RO with 
specific requests for additional evidentiary development.  
The Board notes that the RO has accomplished some of the 
requested development, including requesting from the veteran 
information on any treatment or evaluation he has received 
for low back complaints, as well as scheduling the veteran 
for a VA examination by an orthopedic specialist.  The RO, 
however, has yet to satisfy the portion of the remand that 
directed the RO to obtain verification of the veteran's 
periods of active and inactive duty for training, and to 
obtain legible copies of the veteran's complete service 
medical records, and records of all treatment that he has 
received for low back complaints at service facilities since 
his period of active service. 

The Board notes that in December 1996 the RO requested that 
the National Personnel Record Center (NPRC) furnish all 
service medical records from Army service and all periods of 
active duty for training, especially June 1992 and any orders 
placing the veteran on active duty for training, especially 
June 1992.  Received in March 1997 from the NPRC was a packet 
of service medical records dated from September 1973 to 
January 1981 only.  

A December 1996 Report of Contact between the RO and the 
Texas Army National Guard, Camp Malery shows that the Texas 
Army National Guard had a locator card indicating there was a 
file in the warehouse, and the RO was to fax a request, and 
that the records would be faxed if there were not many 
records.  There is also a December 1996 fax cover sheet from 
the RO to the Texas Army National Guard.  Received from the 
Texas Army National Guard in January 1997 were several 
service records, including the veteran's enlistment and 
extension papers, reserve assignment, verification of periods 
of active duty in 1981 and 1982, his DD Form 214, and his 
enlistment examination from January 1981.  There are, 
however, no records pertaining to a period of ACDUTRA in June 
1992.  

The Board notes that the veteran has submitted several 
service records dated in June 1992, including an Individual 
Sick Slip, treatment records (with illegible dates), and 
various letters from the Texas Army National Guard pertaining 
to his service in June 1992.  The RO has not, however, 
obtained any duplicates of such records as a result of its 
contacts with the NPRC and the Texas Army National Guard.  
Hence, it is unclear whether there are no copies of the 
records submitted by the veteran or whether the RO has not 
contacted the proper entities.  The Board notes that the 
record reflects that the RO has not contacted the Texas 
Adjutant General's office nor is there evidence that the RO 
has contacted the Texas Army National Guard at the address 
reported on the documents submitted by the veteran or at the 
address listed on the Authorization for Release of 
Information submitted by the veteran in January 1997.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  The Board 
recognizes that another remand will only further delay the 
adjudication of the veteran's appeal, which has been pending 
since 1993.  However, there has been a failure to comply with 
terms of the Board's September 1996 remand order, thus 
rendering the record incomplete and impeding the Board's 
review.  These developmental deficiencies must be addressed 
prior to the Board rendering a decision.  In light of the 
Court of Veterans Appeals recent directive to the Board 
regarding remands, the Board is compelled to remand this case 
for the RO to fully comply with the Board's remand of August 
1996.  Stegall v. West, 11Vet. App. 268 (1998).  In Stegall 
the Court held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders and that a remand by the Board imposes upon the 
RO a concomitant duty to ensure compliance with all of the 
terms of the remand.  The Court noted that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Hence, the Board must 
remand this matter for compliance with its September 1996 
remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain verification of 
the veteran's periods of active and 
inactive duty for training; of 
particular importance is verification of 
active duty status in June 1992.  The RO 
should also obtain legible copies of the 
veteran's complete service medical 
records and records of all treatment 
that he has received for low back 
complaints at service facilities since 
his period of active service ended in 
September 1977.  The RO should also 
document the attempts made to obtain the 
requested information.  If such records 
are not available, it should be so 
certified.  

2.  If additional records are obtained, 
and the RO deems such information 
pertinent to the merits of the veteran's 
claim, then the RO may forward these 
records, along with the claims folder, 
to the VA examiner who provided the 
April 1997 and June 1997 reports, for 
consideration.  The examiner should 
explain the rationale for any additional 
opinions rendered.  

3.  The RO should then review the case 
and ensure that there has been full 
compliance with the order.  The RO 
should then review the claim.  If it 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the claimant unless 
he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	TERENCE D. HARRIGAN 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

